DELAWARE GROUP® ADVISER FUNDS Delaware Diversified Income Fund Delaware U.S. Growth Fund Delaware Global Real Estate Opportunities Fund (each, a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Statement of Additional Information dated February 26, 2016 The following information replaces the Trustee share ownership table in the section in the Funds’ Statement of Additional Information entitled “Management of the Trust – Trustees and officers”: The following table shows each Trustee's ownership of shares of the Funds and of shares of all Delaware Investments® Funds as of Dec. 31, 2015, unless otherwise noted. Name Dollar Range of Equity Securities in the Funds Aggregate Dollar Range of Equity Securities1 in All Registered Investment Companies Overseen by Trustee in Family of Investment Companies Interested Trustee Shawn K. Lytle None None Independent Trustees Thomas L. Bennett None Over $100,000 Ann D. Borowiec None Over $100,000 Joseph W. Chow None Over $100,000 John A. Fry None Over $100,000 Lucinda S. Landreth $50,001–$100,000 (Delaware U.S. Growth Fund) $50,001–$100,000 (Delaware Diversified Income Fund) Over $100,000 Frances A. Sevilla-Sacasa $10,001–$50,000 (Delaware U.S. Growth Fund) Over $100,000 Thomas K. Whitford Over $100,000 (Delaware U.S. Growth Fund) $10,001–$50,000 (Delaware Diversified Income Fund) Over $100,000 Janet L. Yeomans None Over $100,000 1 The ranges for equity securities ownership by each Trustee are: none; $1-$10,000; $10,001-$50,000; $50,001-$100,000; or over $100,000. Please keep this supplement for future reference. This Supplement is dated March 28, 2016.
